Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 1 of 8 PagelD #:579

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA ) No. 19 CR 226

Vv.

Judge Virginia M. Kendall

ROBERT M. KOWALSKI,
JAN R. KOWALSKI,
ROSALLIE C. CORVITE,
JANE V. IRIONDO,

fka JANE V. TRAN,
ALICIA MANDUJANO, and
CATHY M. TORRES

Nee ee Ne ee ee ee Nee ee See ee”

UNOPPOSED SUPERSEDING PROTECTIVE ORDER
GOVERNING DISCOVERY

Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.
16(d) and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

1. All of the materials provided by the United States in preparation for, or
in connection with, any stage of the proceedings in this case (collectively, “the
protected materials”) are subject to this protective order and may be used by
defendants and defendants’ counsel (defined as counsel of record in this case) solely
in connection with the defense of this case, and for no other purpose, and in
connection with no other proceeding, without further order of this Court.

2. Defendants and defendants’ counsel shall not disclose the protected
materials or their contents directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential
Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 2 of 8 PagelD #:580

witnesses, counsel for potential witnesses, and other persons to whom the Court may
authorize disclosure (collectively, “authorized persons”). Potential witnesses and
their counsel may be shown copies of the protected materials as necessary to prepare
the defense, but may not retain copies without prior permission of the Court.

3. Any materials containing taxpayer information obtained from the
Internal Revenue Service shall be plainly marked as such by the government prior to
disclosure. No such materials, or the information contained therein, may be disclosed
to any persons other than defendants, defendants’ counsel, persons employed to assist
the defense, or the taxpayer on whose behalf such information was provided to the
Internal Revenue Service, without prior notice to the government and authorization
from the Court. Absent prior permission from the Court, taxpayer information
obtained from the Internal Revenue Service shall not be included in any public filing
with the Court, and instead shall be submitted under seal (this Order does not,
however, prohibit a defendant from making a public filing containing the defendant’s
own taxpayer information).

4. As the term is used below, FDIC Protected Material includes all physical
and electronic records of Washington Federal Bank for Savings and all documents
and materials of the FDIC, which were produced to the government by the FDIC-R
pursuant to Fed. R. Evid. 502(d) and, to the maximum extent permitted by law,
disclosure by the FDIC-R in response to grand jury subpoena and disclosure by the

government of any FDIC Protected Material as discovery in connection with this case
Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 3 of 8 PagelD #:581

does not waive any privilege or protection of the FDIC-R associated with such
protected material, such as the attorney-client privilege or work product protection.
Pursuant to Fed. R. Evid. 502(d), any such disclosure in connection with this case
does not waive any privilege or protection associated with such FDIC Protected
Material in any other federal or state proceeding. The Parties are not required to
meet the conditions in Federal Rule of Evidence 502(b)(1-3). In the case of any such
inadvertent disclosure of privileged documents, the receiving party shall,
immediately upon becoming aware of the disclosure, or, if unaware of disclosure,
within five (5) business days of receipt of a written request by the producing party,
return the original to the producing party, destroy all copies thereof, as well as all
notes, memoranda or other documents that summarize, discuss, or quote the
document, and delete any copy of the document, or any portion thereof, from any word
processing database, tape, or disk it maintains. This protection against waiver does
not affect and is not affected by designation of any communication or information as
protected material. Nothing in this Protective Order shall affect any Party’s right to
withhold from disclosure documents or information that are privileged or otherwise
protected from disclosure.

5. All physical and electronic records (a) of Washington Federal Bank for
Savings and (b) of the Federal Deposit Insurance Corporation (FDIC) relating to
Washington Federal Bank for Savings (collectively, FDIC Protected Material)

produced as discovery in this case are protected materials and were produced to the
Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 4 of 8 PagelD #:582

government by the Federal Deposit Insurance Corporation as Receiver for
Washington Federal Bank for Savings (FDIC-R) in response to grand jury subpoena,
whether or not labeled with an “FDIC Confidential” Bates prefix, and include, but are
not limited to: (1) personal and financial information including, but not limited to,
social security numbers, addresses, telephone numbers, email addresses, and credit
card account numbers; (2) confidential information relating to the financial condition
and operations of a financial institution; (8) confidential and privileged information
relating to the regulation, supervision, and examination of a financial institution by
federal or state financial regulatory agencies; (4) confidential information relating to
customers of a financial institution; (5) confidential and privileged information
relating to the deliberations, opinions, conclusions, decisions, and internal processes
of federal or state financial regulatory agencies, staff, and officials; (6) records or
information designated by statute, federal or state regulation, or other law as exempt
from, protected from, or not subject to public or third party disclosure except under
specific conditions or subject to specific restrictions; and (7) information protected by
the attorney-client privilege and work product doctrine.

6. Within ninety (90) days after the final conclusion of this litigation,
including appeals or other resolution, any documents or other materials containing
the FDIC Protected Material shall be destroyed, and each recipient of the FDIC
Protected Material shall send written certification that all FDIC Protected Material

in his or her possession has been destroyed to FDIC-R to the attention of Rex Taylor,
Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 5 of 8 PagelD #:583

Counsel at the Federal Deposit Insurance Corporation, 3501 Fairfax Drive, Suite E-
7016, Arlington, VA 22226.

7. The FDIC-R is excepted/exempted from the Right to Financial Privacy
Act and the Privacy Act of 1974 requirements by reason of this Protective Order, 12
U.S.C. § 3413(d), 5 U.S.C. § 552a(b)(11), and 12 C.F.R. § 310.10(b)(11) (2012), and the
FDIC-R was authorized to release the protected materials requested in response to
grand jury subpoena, which are being produced in discovery.

8. Certain additional materials disclosed or to be disclosed by the
government contain particularly sensitive information, including financial
information, as well as confidential business information belonging to one or more
entities. These materials shall be plainly marked as sensitive by the government
prior to disclosure. No such materials, or the information contained therein, may be
disclosed to any persons other than defendants, counsel for defendants, persons
employed to assist the defense, or the person to whom the sensitive information solely
and directly pertains, without prior notice to the government and authorization from
the Court. Absent prior permission from the Court, information marked as sensitive
shall not be included in any public filing with the Court, and instead shall be
submitted under seal (except in the case of a defendant who chooses to include in a
public document sensitive information relating solely and directly to the defendant

making the filing).
Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 6 of 8 PagelD #:584

9. Defendants, defendants’ counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection with this case by defendants, defendants’ counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials.

10. Defendants, defendants’ counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials.

11. Before providing materials to an authorized person, defense counsel
must provide the authorized person with a copy of this Order.

12. Except as set forth in paragraph 6 herein, upon conclusion of all stages
of this case, all of the materials and all copies made thereof shall be disposed of in
one of three ways, unless otherwise ordered by the Court. The materials may be (1)
destroyed; (2) returned to the United States; or (3) retained in defense counsel's case
file. The Court may require a certification as to the disposition of any such materials.
In the event that the materials are retained by defense counsel, the restrictions of
this Order continue in effect for as long as the materials are so maintained, and the
materials may not be disseminated or used in connection with any other matter

without further order of the Court.
Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 7 of 8 PagelD #:585

13. To the extent any material is produced by the United States to
defendants or defendants’ counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of
the receipt of such a request, defendants and/or defendants’ counsel shall return all
such material if in hard copy, and in the case of electronic materials, shall certify in
writing that all copies of the specified material have been deleted from any location
in which the material was stored.

14. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials in judicial proceedings in this case, except
that any document filed by any party which attaches or otherwise discloses the
contents of taxpayer information obtained from the Internal Revenue Service (other
than taxpayer information relating solely to the defendant filing the document in
question) or specially identified sensitive information including FDIC Protected
Material as described in Paragraph 4, above, shall be filed under seal to the extent

necessary to protect such information, absent prior permission from this Court.
Case: 1:19-cr-00226 Document #: 157 Filed: 09/23/20 Page 8 of 8 PagelD #:586

15. Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

 

Northern District of Dlinois

Date: YAY £0
